557 So. 2d 857 (1990)
Alvin Dale WILLIAMS
v.
STATE.
5 Div. 604.
Court of Criminal Appeals of Alabama.
February 2, 1990.
Joel S. Rogers III, Clanton, for appellant.
Don Siegelman, Atty. Gen., and Norbert Williams, Asst. Atty. Gen., for appellee.
BOWEN, Judge.
Alvin Dale Williams pleaded guilty and was convicted of possession of cocaine and assault in the second degree. In May of 1989, Williams was placed on three years' probation. In June of 1989, his probation was revoked on hearsay evidence indicating that Williams had sold cocaine to a police informant seven days after Williams had been granted probation.
At the revocation proceeding, the State's only witness was a city police officer who testified to what he had been told by his informant. The Attorney General recognizes the error in the proceedings. "[P]robation cannot be revoked solely upon hearsay *858 evidence." Moore v. State, 432 So. 2d 552, 553 (Ala.Cr.App.1983). See also Powell v. State, 485 So. 2d 379 (Ala.1986).
The judgment of the circuit court revoking probation is hereby reversed and set aside. This cause is remanded for further proceedings.
REVERSED AND REMANDED.
All Judges concur.